Citation Nr: 0900956	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral 
neuropathy of both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The appellant is a Vietnam combat veteran with active 
military service from December 1966 to December 1968.  
Commendations and awards include a Vietnam Service Medal, a 
Vietnam Campaign Medal, and a Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
post-traumatic stress disorder (PTSD), hearing loss, 
tinnitus, and bilateral neuropathy of both lower extremities.  

In a rating decision dated in August 2006 the RO granted 
service connection for PTSD.  Service connection for PTSD 
having been granted, that issue is no longer on appeal.

The issue of entitlement to service connection for bilateral 
lower extremity neuropathy is addressed in the REMAND portion 
of the decision below.


FINDING OF FACT

The record contains no evidence of any complaints, diagnosis, 
or treatment for hearing loss or tinnitus during service or 
within the year thereafter, and competent medical evidence 
instructs that the veteran's current hearing loss and 
tinnitus disorders are not related to military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  

2.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he avers were "brought about by 
being a machine gunner" and his company's constant 
deployment at A.O. Firebases, Patrol bases, and numerous 
firefights with enemy forces.  He reports that his infantry 
company pulled perimeter guard around fire and patrol bases 
where artillery batteries were "on line."  He added that 
these batteries consisted of "heavy to light artillery 
pieces" such as 75 millimeter self propelled cannons, 8 inch 
self-propelled cannons, and 105 Howitzers.  He averred that 
these batteries "expelled horrendous sound percussion which 
affected [his] hearing permanently."  Current complaints 
include a "constant ringing and clicking in [his] ears; 
along with a state of dizziness and loss of balance."  DD-
214 confirms combat service in Vietnam.  His allegations are 
thus entitled to consideration as provided by 38 C.F.R. § 
1154(b).

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records contain no record of any complaints 
of or treatment for hearing loss or tinnitus, and no record 
of an auditory threshold at 500, 1000, 2000, 3000, 4000 Hertz 
of 40 decibels or greater, but VA treatment records confirm 
that the veteran has a current bilateral hearing loss 
disorder.  VA treatment records dating from November 2004 
advise as follows:

Initial speech recognition thresholds 
were consistent with a moderate hearing 
loss and initial pure tone testing 
responses were consistent with a severe 
hearing loss.  Re-test of pure tones 
(air) and SRT under continuous 
reinforcement revealed thresholds within 
the range of normal for the frequencies 
of 250-2000 Hz, AU.  Word recognition 
scores for speech presented at 40 dB HL 
were 100 percent and 96 percent for the 
left and right ears respectively.  This 
is a supratheshold speech test.  

Distortion Product Otoacoustic emissions 
were tested for frequencies of 500-6000 
Hz.  DPOAEs were essentially present from 
750-2000 Hz, AU.  The presence of the 
DPOAEs is consistent with up to a mild 
cochlear hearing loss.  DPOAE results are 
consistent with pure tone findings.  
DPOAE results suggest greater than a mild 
loss beyond 2 K Hz for both ears, 
although consistent behavioral results 
could not be obtained.

In July 2006 the veteran was accorded a compensation and 
pension (C&P) audiological examination.  The examiner reports 
that the claims file was reviewed, and noted that the veteran 
was a Light Weapons Infantryman involved in numerous 
firefights in Vietnam.  He also noted that the veteran "has 
had some noise exposure in his civilian occupation as a 
fireman."  During the examination the veteran complained of 
bilateral hearing loss and said that he has trouble 
understanding conversation, especially in noise.  He also 
complained of intermittent ringing in his ears "since he got 
back from Vietnam," which he said occurs 3-4 times per day 
and lasts for 30 to 45 seconds.  Audiologic testing yielded 
the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
25
30
40
70
Left 
ear
30
30
40
65
70

Speech recognition scores were 92 percent for the right ear 
and 88 percent for the left ear.  Diagnosis was mild 
sensorineural hearing loss through 2000 Hertz, sloping to a 
severe loss at 4000 Hertz and above bilaterally.  The 
examiner then opined that "it is not likely that this 
patient's hearing loss and tinnitus is a result of acoustic 
trauma suffered while he was serving in the military."  He 
explained as follows:

Review of this patient's C-file revealed 
that his hearing was within normal limits 
at the time of his discharge from the 
military.  Additionally, he has provided 
no other information regarding hearing 
loss or tinnitus that dates back to 
within one year of his discharge from the 
military.  The only other information 
submitted was a medical evaluation at 
this VAMC in October 2004 at which time 
he complained of hearing loss and 
tinnitus.  

Patient has most likely had some noise 
exposure in his civilian occupation as a 
firefighter for 25 years.  Additionally, 
he has a significant history of 
cardiovascular disease which could have 
also had an effect on the blood flow to 
his cochlear and have thus affected his 
hearing.

The record contains no competent medical evidence to the 
contrary.  The Board finds this opinion, which was based on 
personal examination of the veteran; testing with state of 
the art equipment; and an extensive review of the claims 
file; and which included a detailed rationale for the 
examiner's opinion, to be highly probative evidence against 
the veteran's claim.  

As stated before, there is no record of any complaints of or 
treatment for hearing loss or tinnitus during service or 
within the year thereafter.  In fact, there is no competent 
medical evidence of a hearing loss or tinnitus disorder until 
approximately 2004 - some 36 years following the veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  Moreover, the record contains no competent medical 
evidence which attributes his current hearing loss or 
tinnitus disorders to service and, indeed, contains competent 
medical evidence which instructs against a nexus to service.  
While the veteran is competent to report as to his in-service 
experiences (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), 
competent medical evidence is required for medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Instead, the examiner avers that the veteran's hearing loss 
and tinnitus disorders may be related to his nonservice-
connected heart disease.  The examiner also indicates that 
the veteran's current hearing troubles may stem from his 25 
years post-service exposure to loud noises as a firefighter, 
which commenced, according to the veteran, in March 1969; 
just three months after his separation from military service.  
See March 2006 PTSD treatment notes.  In any event, the Board 
finds the absence of contemporaneously made complaints of 
hearing trouble for approximately 36 years after service, in 
addition to the C&P opinion evidence, to be highly probative 
evidence against the veteran's claim.  Consequently, the 
weight of the probative evidence is clearly against the 
veteran's claims for service connection for hearing loss and 
tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.).  As the weight 
of the probative evidence is against the veteran's claims, 
service connection for hearing loss and tinnitus must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

In a letter dated in September 2004 the veteran was apprised 
of the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a letter dated in March 2006 he 
was informed of how VA determines disability ratings and 
effective dates.  Although the 2006 letter was issued after 
the 2005 rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  The Board thus finds that the veteran was provided 
adequate notice in accordance with 38 U.S.C.A. §§ 5103, 5103A 
with regard to his claims for service connection.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
veteran was also accorded a C&P audiology examination.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In addition to the foregoing, the veteran seeks service 
connection for a bilateral lower extremity neuropathy 
disorder.  He reports a history of bilateral lower extremity 
pain, numbness, tingling, burning, and weakness; and refers 
to his exposure during service to Agent Orange.  The Board 
notes that as an in-country Vietnam veteran his exposure to 
Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Some diseases associated with exposure to certain herbicide 
agents, such as acute and subacute peripheral neuropathy, may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service treatment records (STRs) dated November 4, 1968, read 
as follows:  pain present lower back x 5 days.  No 
[illegible] of pain.  No trauma."  STRs dated November 13, 
1968, read as follows:  

Low back pain. . . . patient from seen 
twice for low back pain which on occasion 
was associated with CVA, and occasional 
burning and stinging on urination - this 
did not follow any known trauma to back. 
Has today some low back pain no CVA 
tenderness - No urinary problem. The pain 
is also seem to radiate down l hip (lat 
thigh).  

VA medical records dated in January 2005 include the 
following remarks:

Paresthescia of b/l LE [bilateral lower 
extremities] X since 20 yrs of age - but 
getting worse.  Over the last 2-3 yrs he 
has been stumbling.  No falls.  B/l Lat 
thighs also feel numb. No back pain. No 
trauma to back.?  LE weakness. Lateral 
part of the entire b/l LE feels as though 
a knife is pressing against it. No w/u 
ever done to evaluate this.
+ h/o Exposure to Agent Orange 

Private medical records dating from 2005 document complaints 
of lower extremities burning and tingling.  An electromyogram 
done in December 2005 found "mild peripheral neuropathy of 
bilateral lower extremities."  According to the private 
treating physician, the veteran's bilateral lower extremity 
neuropathy is "of unknown etiology."

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

STRs document complaints of non-trauma lower back and lower 
extremity pain.  In addition, VA and private medical records 
dating from 2005 confirm that the veteran has a current lower 
extremity neuropathy disorder "of unknown etiology," and 
the veteran's reports a history of bilateral lower extremity 
numbness since the age of 20.  See 38 C.F.R. § 1154(b).  
However, the record contains no medically documented evidence 
of symptomatology for more than 35 years after service.  
There is thus insufficient competent medical evidence on file 
to establish a nexus between any in-service event and the 
veteran's current neuropathy disorder.  Although 38 U.S.C.A. 
§ 1154(b) provides that service connection for a combat-
related injury may be based on lay statements, alone, the 
statute does not absolve a claimant from the requirement of 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Inasmuch as there is an indication that the veteran's current 
peripheral lower extremity neuropathy may be related to some 
incident of service the matter must be remanded for a VA 
examination and opinion.  38 C.F.R. § 3.159, McLendon, 20 
Vet. App. 79.  Since the claims file is being returned it 
should be updated to include VA treatment records compiled 
since June 2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:


1.  Associate with the claims file any VA 
medical treatment records pertaining to 
the veteran dating from June 22, 2006.  If 
no such records exist, that fact should be 
noted in the claims file.  Also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of this remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an 
examination regarding his claim for 
service connection for lower extremity 
peripheral neuropathy, including as 
secondary to Agent Orange exposure.  The 
claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings reported in detail.  The examiner 
is specifically requested to opine as to 
whether there is at least a 50 percent 
probability or greater that the veteran's 
current lower extremity peripheral 
neuropathy disorder is related to service 
or any incident thereof, including 
exposure to Agent Orange.  A complete 
rationale for this opinion must be set 
forth in the examination report.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


